Citation Nr: 1747701	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from August 31, 2010, through October 3, 2012, and after February 2, 2013, for ischemic heart disease (heart disability).

2.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1966 to October 1968, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim for a heart disability, the Veteran was last afforded a VA examination for his heart disability in October 2013.  At his May 2017 Board hearing, he testified that he had more severe and frequent heart symptoms, which were affecting his cognitive functioning.

Regarding the Veteran's increased rating claims for peripheral neuropathy, the Veteran was last afforded a VA examination for his peripheral neuropathy in June 2016.  At the May 2017 Board hearing, he testified that his peripheral neuropathy symptoms have worsened since the last VA examination.  He testified that in addition to tingling, he now experiences reduced sensation and weakness.

Regarding the Veteran's increased rating claim for PTSD, the Veteran was last afforded a VA examination in June 2016.  At the May 2017 hearing, the Veteran testified that his psychiatric symptoms have worsened since the last VA examination.

As such, new examinations are required to evaluate the current nature and severity of the Veteran's heart disability, peripheral neuropathy of his arms and legs, and his PTSD.

Regarding a TDIU, at the May 2017 Board hearing, the Veteran testified that his service-connected disabilities prevented him from working.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claims, and is properly before the Board.  Id.  As such, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his heart disability and peripheral neuropathy of the arms and legs.  The examiner should describe any functional limitations the Veteran's heart disability and peripheral neuropathy has on his ability to obtain or maintain substantially gainful employment.

If the examiner concludes an EMG is necessary to complete the peripheral nerve examination, one should be scheduled.  

2.  Schedule the Veteran for a VA examination to assess the nature and severity of his service connected PTSD.  The examiner should describe any functional limitations the Veteran's PTSD has on his ability to obtain or maintain substantially gainful employment.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

